Citation Nr: 0408085	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  94-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
December 1953 rating decision that denied service connection 
for a fracture of the third metatarsal of the right foot.   

2.  Whether new and material evidence to reopen a claim of 
service connection for residuals of a fracture of the third 
metatarsal of the right foot has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had recognized service with the Merchant Marines 
during World War II, and active service in the United States 
Army from September 1951 to September 1953.

In a January 1997 remand, the Board of Veterans' Appeals 
(Board) sought clarification of the issue or issues the 
veteran wished the Board to address.  In September 2003, the 
veteran testified during a hearing before the undersigned in 
Washington, DC; a transcript of that hearing is of record.  
Clarification was provided and will be discussed below.  

In December 1953, the RO denied service connection for 
residuals of a fracture of the third metatarsal of the right 
foot.  The veteran was notified of this decision that month 
and did not file timely disagreement to this determination.

This case was certified to the Board on appeal from an August 
1992 rating action of the RO.  A notice of disagreement (NOD) 
was received in April 1993.  The case had previously been 
within the jurisdiction of the Winston-Salem, North Carolina, 
RO, which had issued a April 1993 statement of the case (SOC) 
and a February 1994 supplemental SOC (SSOC).  In May 1993, 
however, the veteran had advised the VA that he was changing 
his address from North Carolina to Virginia.  A timely 
substantive appeal was received from the veteran in June 
1993. 

With regard to the first issue, whether there was CUE in the 
rating decision of December 1953, this question was addressed 
in a January 1994 rating decision. Notification of that 
decision was provided in the February 1994 SSOC that was sent 
by the Winston-Salem RO to the veteran's Salisbury, North 
Carolina, address (as of which time the veteran was 
apparently still domiciled in Virginia).  To clearly address 
this matter, the RO issued an SOC in May 1997.  A timely 
substantive appeal was received from the veteran in July 
1997. 

As indicated in the Board's January 1997 remand, while the 
veteran's statements regarding this claim are somewhat less 
than clear in many specifics, they appear to indicate that he 
did not intend his claim for service connection to be limited 
in scope to disability of the right third metatarsal, as 
opposed to other parts of the right foot.  To address this 
issue, the RO addressed the claim of service connection for a 
right foot condition involving all metatarsals of the foot on 
a de novo basis in an August 2002 rating action.  The veteran 
was notified of this decision that month and has not appealed 
this decision to the Board.  Consequently, it is not before 
the Board at this time. 

The Board's decision on the CUE claim is set forth below.  
The petition to reopen is addressed in the remand following 
the decision; that matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  The December 1953 rating decision, denying service 
connection for the residuals of a fracture of the third 
metatarsal of the right foot, was in accordance with the 
applicable law and regulations and was adequately supported 
by the evidence then of record.
 
2.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO in December 1953, or that the RO ignored or incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time, and that, but for any such alleged 
error, the outcome of the decision would have been different. 




CONCLUSION OF LAW

The December 1953 rating decision denying service connection 
for the residuals of a fracture of the third metatarsal of 
the right foot was not clearly and unmistakably erroneous.  
38 C.F.R. 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include enhanced duties to notify 
and assist claimants for VA benefits.
 
Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, in Board 
decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001)), 
or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 
(2002)).  As noted in Livesay, clear and unmistakable error 
claims are not conventional appeals, but rather are requests 
for revision of previous decisions.  A claim based on clear 
and unmistakable error is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging clear and unmistakable error is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, that litigant has the burden of establishing 
such error on the basis of the evidence then of record.  Id.  
 
Nonetheless, the Board finds that, because the veteran has 
been notified of the laws and regulations governing CUE 
claims and reasons for the denial of the claim, and all 
relevant evidence has been associated with the record, any 
pre-VCAA duties to notify and assist have been met.  Hence, 
the claim is ready to be considered on the merits.
 
Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  
However, if the evidence establishes clear and unmistakable 
error, the prior decision will be reversed and amended.
 
In determining whether a prior determination involves CUE, 
the United States Court of Appeals for Veterans Claims (the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).
 
The Court has also stated that a clear and unmistakable error 
is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40,43-44 (1993).
 
In the December 1953 rating decision at issue, the rating 
board noted treatment for a right foot disorder in service.  
However, it also noted that the separation examination showed 
no disability of the nature claimed (the right foot).  At the 
separation evaluation in September 1953, the veteran made no 
reference to a right foot disorder and a right foot 
disability was not found.  On the basis of this evidence, the 
RO denied the veteran's claim for service connection.
 
The Board finds that the evidence before the RO at the time 
of the 1953 rating decision reasonably supports the decision, 
and that the decision reached was consistent with the extant 
governing legal authority.  As now, in 1953, a grant of 
service connection required competent evidence of a chronic 
disability resulting from disease or injury incurred in or 
aggravated by service.  

During the September 2003 Board hearing, that he injured his 
foot in service.  However, this foot injury is clearly noted 
in the veteran's January 1953 service medical record that was 
before the RO at the time of the prior denial.  Despite that 
injury, because the separation examination failed to indicate 
a right foot disability, there was no continuity of any right 
foot symptomatology and no medical evidence to establish that 
a then-existing right foot disability (a necessary predicate 
for a grant of service connection), the RO denied the claim.  

In statements to VA, the veteran appears to indicate missing 
service medical records regarding his service in the Merchant 
Marines during World War II.  However, the claims file 
clearly reflects that efforts by the RO to obtain these 
records have been unsuccessful.  Even assuming, arguendo, 
that the RO was, in some way, remiss in its duty to obtain 
the veteran's all of the veteran's service records at the 
time of the 1953 denial, the fact remains that the veteran's 
report of separation examination was then of record; as 
indicated above, that report reflected no complaint or 
diagnosis of any foot disability.  As the veteran has not 
alleged, and the record does not indicate, that any 
additional service records would have changed that fact, the 
veteran has not demonstrated that any different actions from 
the RO in attempting to obtain any outstanding service 
medical records would have changed the outcome of the RO's 
decision.  

The veteran has not offered any other specific allegations as 
to why the December 1953 decision was clearly and 
unmistakably erroneous.
 
Under these circumstances, the Board finds that the veteran 
simply has not established, without debate, that the correct 
facts, as they were then known, were not before the RO, or 
that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time, and 
that, but for any such alleged error, the outcome of the 
decision would have been different.  
 
Accordingly, the Board concludes that the December 1953 
rating decision that denied service connection for residuals 
of a fracture of the third metatarsal of the right foot was 
not clearly and unmistakably erroneous.
 
 
ORDER
 
The claim that the December 1953 rating decision was clearly 
and unmistakably erroneous in failing to grant service 
connection for residuals of a fracture of the third 
metatarsal of the right foot is denied.


REMAND

The Board notes that the RO has not issued a SSOC on the 
question of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of a fracture of the third metatarsal of the right 
foot since June 1997.  However, since that time, the veteran 
has submitted many additional records in support of his 
claim.  While the veteran's representative waived RO 
consideration of evidence submitted to the Board in February 
2004, there is no legal means by which the veteran can waive 
initial RO consideration of evidence added to claims file 
prior to certification of the appeal to the Board (as much of 
the evidence was).  As the record does not include a SSOC 
pertinent to the new and material issue remaining on appeal 
that reflects initial RO consideration of that evidence 
submitted to the RO, a remand to the RO is required to cure 
this procedural defect.  See 38 C.F.R. §§ 19.31, 19.37 
(2003).   For the sake of efficiency, the RO should also 
consider the evidence submitted directly to the Board 
(notwithstanding the waiver of initial RO consideration of 
that evidence).

While the matter in remand status, the RO also give the 
veteran another opportunity to present information and/or 
evidence pertinent to the claim on appeal, notifying him that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  After providing the appropriate notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified.  All 
records and/or responses received should 
be associated with the claims file.  If 
any records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to particularly include all evidence 
added to the record since the June 1997 
SSOC) and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate SSOC (to include 
clear reasons and bases for the RO's 
determinations), and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



